Filed pursuant to Rule 424(b)(3) Registration Number 333-128888 PROSPECTUS SUPPLEMENT NO. 1 (To the Prospectus dated April 23, 2007) 50,000,000 Shares of Common Stock This Prospectus Supplement No.1 supplements the prospectus datedApril 23, 2007relating to the sale by the holders of Common Stock of Rosetta Resources Inc. This Prospectus Supplement should be read in conjunction with the Prospectus which is to be delivered with this Prospectus Supplement. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. INVESTING IN OUR COMMON STOCK INVOLVES RISK. SEE "RISK FACTORS" BEGINNING ON OF OUR ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2 PAGE7 OF THE PROSPECTUS. This prospectus supplement is filed for the purposes of including the information contained in our quarterly report on Form 10-Q for the quarter ended March 31, 2007, which was filed with the Securities and Exchange Commission on May 15, 2007. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is May 15, 2007. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended March 31,2007 OR ¨ Transition Report Pursuant To Section 15(d) of The Securities Exchange Act of 1934 Commission File Number: 000-51801 ROSETTA RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 43-2083519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Texas, Suite 2800, Houston, TX 77002 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 335-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x The number of shares of the registrant's Common Stock, $.001 par value per share, outstanding as of May 4, 2007 was 50,771,054. Table of Contents Part I – Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II – Other Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 Rule 13a-14(a) Certification executed by B.A. Berilgen Rule 13a-14(a) Certification executed by Michael J. Rosinski Section 1350 Certification 2 Table of Contents Part
